Citation Nr: 0102967	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
a disability characterized as major depression, neurosis, and 
conversion disorder.  

2.  Entitlement to a total disability evaluation due to 
individual unemployability by reason of service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1954, and from July 1954 to August 1961.  

This appeal arises from rating decisions, dated March 1999 
and July 1999, rendered by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
whereby the benefits sought on appeal were denied.

The veteran was afforded a local hearing, in October 1999, 
and a hearing before a Veterans Law Judge (formally Member of 
the Board) in October 2000, sitting at the Montgomery, RO.  
The veteran submitted additional records at this hearing, but 
waived regional office consideration of these records.


FINDINGS OF FACT

1.  The veteran's disability characterized as major 
depression, neurosis, and conversion disorder is productive 
of an impairment in short-term memory or concentration; 
severe to moderate disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  The veteran has established service connection for a 
depressive or conversion disorder disability, evaluated as 30 
percent disabling; a low back disability, evaluated as 40 
percent disabling; a cervical spine disability, evaluated as 
20 percent disabling; and a right shoulder disability, 
evaluated as 20 percent disabling. The veteran's combined 
disability evaluation is 80 percent.

3.  The veteran completed four years of high school, had 
occupational experience  as a quality control specialist at 
an army depot, and last worked full-time in 1990.

4.  The veteran's service-connected disabilities are of such 
severity as to preclude him from obtaining or retaining a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for a disability 
characterized as major depression, neuroses, and conversion 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a Diagnostic 
Code 9424 (2000).

2.  The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation greater than 30 percent for 
a disability characterized as major depression, neurosis, and 
conversion disorder.

The veteran initially established service connection for a 
conversion disorder disability in a December 1961 rating 
decision.  The RO evaluated the veteran's disability as 10 
percent disabling.  The veteran submitted a claim for an 
increased rating in October 1998, and the RO next evaluated 
his disability, characterized as major depression, neurosis, 
and conversion disorder disability, as 30 percent disabling.  
The veteran disagreed with that evaluation.  

The veteran testified that an evaluation greater than 30 
percent is warranted for his conversion disability.  For the 
following reasons and bases, we determine that a 50 percent 
evaluation is warranted. 

The severity of depressive disorder or conversion disorder is 
ascertained, for VA rating purposes, by application of the 
general rating formula for mental disorders set forth in the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, §4.119 
(2000) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and are set forth under separate diagnostic 
codes identifying various disabilities.  38 C.F.R., Part 4 
(2000).  The criteria for rating a conversion disorder are 
presented under Diagnostic Code 9424.

The current 30 percent evaluation contemplates occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks weekly or less often; 
chronic sleep impairment; mild memory loss, such as 
forgetting names, directions, recent events; but with routine 
behavior, self-care and conversation normal.  

A 50 percent evaluation contemplates occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; due to 
such symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; a difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  

After a careful review of the record, we determine that the 
veteran's conversion disability most closely approximates a 
50 percent evaluation.  VA Mental health notes show that he 
was seen monthly for his disability.  The veteran testified 
that he had difficulty with his memory, and these records 
show that he would repeatedly perform the same tasks over 
again (September 2000 progress note), and that his instructor 
reprimanded him for, in essence, lack of concentration 
(August 2000 progress note).  The veteran further testified 
that he would sometimes set out for one destination and end 
up in a different destination than what he had intended, and 
that he at times felt so depressed that he did not want to 
see anyone or leave his home.  Additionally, he testified at 
his hearing that he was so depressed that did not care 
whether he lived or died.  

In addition, his monthly VA treatment notes place his GAF 
between 40 and 70.  A Global Assessment of Functioning (GAF) 
scale score of 40 contemplates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work, school, family relations, judgment, thinking or 
mood (e.g. depressed man avoid friends, neglects family, and 
is unable to work;...).  A GAF score of 70 contemplates some 
mild symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social occupational or school functioning but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

The report of a February 1999 VA examination is of record.  
The examiner diagnosed the veteran with, in pertinent part, 
major depression, in partial remission, and neuroses, 
conversion disorder (by history).  The average GAF during the 
last 12 months was estimated to be 55.  A GAF of 55 
contemplates moderate symptoms, (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  The 
examiner noted that the veteran's mood was found to be of a 
moderate to severe level of depression, but without suicidal 
or homicidal thoughts, intentions or plans.  We therefore 
find that the symptoms such as impairment of short term 
memory or concentration, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships most closely approximate a 50 
percent evaluation.  

We also determine that an evaluation greater than 50 percent 
is not warranted.  The veteran appeared on time for his 
scheduled C & P examination.  He was casually depressed and 
exhibited no unusual mannerisms during the examination.  He 
was properly orientated to time, place, person and currency 
situation.  Both recent and remote memory were intact.  His 
speech was clear, relevant, coherent and goal directed.  
There was no evidence of hallucination, delusions, paranoia 
or other symptoms of psychosis.  Although his mood was 
moderately to severely depressed, it was without suicidal or 
homicidal thoughts, intentions, or plans.  He was able to 
maintain personal hygiene and other basic activities of daily 
living and was capable of taking medications as prescribed.  

Thus, as the evidence does not support either a 70 percent 
evaluation (no symptoms of suicidal ideation, obsessive 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene); or a 100 percent evaluation 
(no evidence of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living [including maintenance of minimal personal 
hygiene]; disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name); an 
evaluation greater than 50 percent is simply not shown by the 
evidence of record.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  This regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the above for assignment of 
an extraschedular evaluation commensurate with average 
earning capacity impairment.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).   The 
Court has further held that the Board may affirm the RO's 
conclusion that referral is not required, or may reach that 
conclusion on its own, Bagwell v. Brown, 9 Vet. App. 337, 
339, and that it must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director, Compensation and Pension Service, might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question at this time.


II.  Entitlement to a total disability evaluation due to 
individual unemployability by reason of service-connected 
disability.

The veteran contends that his service-connected disabilities 
are of such severity as to preclude him from securing or 
following a substantially gainful occupation, warranting a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities.  After 
a review of the record, the Board finds that a total rating 
for compensation purposes based on individual unemployability 
due to service-connected disabilities is warranted.

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a) (2000).  For the purpose of 
determining whether the above percentage criteria are met, 
the following will be considered as one disability:  (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, or 
(2) disabilities resulting from a common etiology or single 
accident.  38 C.F.R. § 4.16(a) (2000).

The veteran has established service connection for a 
depressive or conversion disorder disability, evaluated as 50 
percent disabling; a low back disability, evaluated as 40 
percent disabling; a cervical spine disability, evaluated as 
20 percent disabling; and a right shoulder disability, 
evaluated as 20 percent disabling. The veteran's combined 
disability evaluation is 80 percent.

The Board finds that the veteran meets the percentage 
criteria of 38 C.F.R. § 4.16(a).  The record shows that the 
veteran is 70 years of age, completed high school, had 
occupational experience in quality control, and last worked 
full-time in 1990.

Review of the veteran's mental health treatment records show 
that he is receiving occupational training in the form of 
small engine repair, however, they also show that the veteran 
had to have special equipment in order to lift the engines to 
the work table due to his back condition, and that he 
repeatedly worked on the same engine three times because of 
impairment in his concentration (August 2000).  The record 
also shows that he was reprimanded by his instructor due to 
his impairment in concentration (September 2000).  In 
addition, the report of his February 1999 VAE shows that 
although he occasionally assists his daughter once per month 
in her catering business, that he must stop working every 15 
or 20 minutes because he requires frequent breaks.  

The Board finds that, although the veteran was offered short 
term contract employment in design of a helicopter blade 
because of his special skills, upon a review of the entire 
available evidence, the veteran's service-connected 
disabilities consisting of a mental disorder, currently 
evaluated as 50 percent disabling, a low back disability, as 
40 percent disabling, a neck disability, evaluated as 20 
percent disabling, and a right shoulder disability, also 
evaluated as 20 percent disabling, are productive of such 
severity as to preclude him from securing or following a 
substantially gainful occupation. 

Accordingly, the Board finds that the preponderance of the 
evidence is not against the grant of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities.  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 50 percent schedular evaluation for a 
depressive conversion disorder is granted, subject to the 
laws and regulations applicable to the disbursement of 
monetary benefits.

A total rating for compensation purposes based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws and regulations applicable to 
the disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

